DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" in [0033] and "110" elsewhere have both been used to designate the “transducer unit”. Further, reference characters “110” in [0033] and “140” elsewhere have both been used to designate the “computing device”. Conversely, reference character “100” has been used to designate both the “transducer” in [0033] and the “ultrasound imaging system” elsewhere. Reference character “110” has been used to designate both the “computing device” in [0033] and the “transducer unit” elsewhere. Paragraphs are numbered as in applicant’s pre-grant publication US 2019/0369240). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13 and 15-16 objected to because of the following informalities: The claims state “the system according to claim 12/14/15, wherein generate the…” For grammatical correctness, please update to “generating.” Claim 13 further recites ‘apply’ and ‘combine’, which should also be changed to ‘applying’ and ‘combining’. Claim 15 further recites ‘compute’ and claim 16 recites ‘filter’, which should be changed to ‘computing’ and ‘filtering’, respectively. Appropriate correction is required. Applicant’s cooperation in reviewing the claims and specification to ensure all text appears as intended is solicited.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 12-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: “the personal computer or laptop computer” of [0036] programmed with the algorithms shown in Figs. 4 and 5 and described in detail in [0049]-[0059] (paragraphs as numbered in applicant’s pre-grant publication, US 2019/0369240).
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite computing “a difference between a preexisting image and the image associated with the reference steer angle to generate a difference image,” however, it is unclear what the source of the preexisting image is and how it differs from the image associated with the reference steer angle (i.e., the reference image). For the purposes of examination, the difference image is interpreted as the difference between the image associated with the reference steer angle and one of the plurality of images associated with a steer angle. 
Claims 5-7 and 16-18 are rejected under 112(b) by virtue of their dependence on claims 4 and 15. For these reason, the claims are indefinite. 
Further, claims 8 and 19 recite that “the reference steer angle is zero degrees.” However, it is unclear whether the angle of zero degrees is in relation to the probe surface or the perpendicular direction of the probe surface. For the purposes of examination, “zero degrees” is being interpreted as zero degrees in relation to the perpendicular direction of the probe surface. For this reason, claims 8 and 19 are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martins (US 2013/0128691). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.	
Regarding claim 1, Martins teaches an ultrasound imaging method ([0001] “motion-compensated processing and is described with particular application to ultrasound imaging”) comprising: for each of a plurality of steer angles ([0026] “steering and/or focusing the transmitted beam from predetermined origins along the array and at predetermined angles” and [0035]), including a reference steer angle ([0043] “the reference frame corresponds to the frame acquired at the same angle as the most recent received framed”): transmitting acoustic energy to a target region at a particular steer angle ([0025] “the transducer array 104 also can transmit beams at the same or different angles relative to a face of the transducer array (the scan head) via electronic and/or mechanical steering or focusing. The transmitted beam traverses an examination zone 106 and an object of interest 108 in the examination zone 106”, wherein the ‘beam’ represents ultrasound and therefore inherently acoustic energy); receiving acoustic reflections ([0025] “the transducer array 104 receives echoes corresponding to the transmitted beam”); and converting the acoustic reflections to an image, the image being associated with the particular steer angle ([0028] “an echo processor 117 includes a frame processor 118 that processes frames of echoes,” wherein ‘echo’ is synonymous with acoustic reflection, ‘frame’ is synonymous with image, and the echoes are necessarily associated with the steer angle of its transmission); computing a motion information based on the image associated with the reference steer angle ([0042] “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame,” wherein the ‘displacement field’ represents motion information); and generating a compounded ultrasound image based on the image associated with each of the plurality of steer angles and based on the motion information ([0048] “a frame combiner 210 combines or spatially compounds the latest frame with N−1 motion-compensated frames and generates and outputs a compounded frame,” wherein the frames are already inherently associated with their respective steer angles).
With respect to claim 2, Martins further teaches wherein generating the compounded ultrasound image comprises: for each of the plurality of steer angles, applying a particular weighting to the image associated with the particular steer angle to generate a weighted image associated with the particular steer angle ([0048] “in the illustrated embodiment, each frame is weighted equally (1/N) in the regions being covered by all N images,” wherein N refers to the number of images based on the number of angles, and therefore represents a particular weight), wherein the particular weighting is based on the motion information (in [0048] the individual frames are “motion compensated”, therefore the weighting and the motion information are necessarily associated); and combining the weighted images associated with the plurality of steer angles to generate the compounded ultrasound image ([0056] “The illustrated combiner 712 can 
Regarding claim 3, Martins further teaches wherein the image associated with each particular steer angle comprises an H by W array of pixels, wherein H is a height of the image in number of pixels and W is a width of the image in number of pixels, and wherein each pixel has a pixel value: In [0042] it is disclosed that “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame. Each displacement in the array represents an average displacement over all or a predetermined sub-set of the samples in the reference frame, and such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise.” Therefore, if the displacement is in terms of pixels, it necessitates that the frames based on their steer angles are comprised of pixels in a horizontal by vertical array. The broadest reasonable interpretation of H by W array of pixels, wherein H is the height and W is the width includes two directions, such as horizontal and vertical, of pixels. Further, because pixels refer to units of an image, the “displacement represented into terms of horizontal and vertical pixels” necessarily make up the image frame.
As best understood in regard to claim 4 (see 112(b) analysis above), Martins further teaches wherein computing the motion information comprises: computing a difference between a preexisting image and the image associated with the reference steer angle to generate a difference image, wherein the difference image comprises, for each pixel coordinate (i,j) where 1≤i≤H and 1≤j≤W: Difference image(i,j) = |Preexisting image(i,j) − Reference steer angle image(i,j) | in [0042] as conveyed above for claim 3: Particularly, the “displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame” indicate a difference calculation by virtue of the vectors to compute the displacement field. A vector inherently represents the change in direction and magnitude between two points, such as between pixel values of different images. 
As best understood regarding claim 8 (see 112(b) analysis above), Martins further teaches wherein the reference steer angle is zero degrees: “An example of this is illustrated in Fig. 3, where N=3 for sake of brevity and explanatory purposes,” but “N can be greater or less than three (3) in other embodiments” ([0035]). Further, “with N=3, suitable angles include, but are not limited to, ninety (90) degrees, one hundred (100) degrees, and eighty (80) degrees with respect to the scanhead (or zero (0) degrees, positive ten (+10) degrees, and negative ten (−10) degrees relative to the perpendicular direction from the scanhead” ([0037]). Additionally, as stated previously for claim 1, “the reference frame corresponds to the frame acquired at the same angle as the most recent received framed” ([0043]). Therefore, the reference steer angle is not precluded from being zero degrees. 
Regarding claim 9, Martins further teaches wherein the motion information is based on movement of the target region: As previously stated, “the transmitted beam traverses an examination zone 106 and an object of interest 108 in the examination zone 106” and “the transducer array 104 receives echoes corresponding to the transmitted beam” ([0025]). Since motion of the object of interest 108 may occur “due to respiration, heart beat, etc.” ([0007]), it is movement of the target region.  
With regard to claim 11, Martins further teaches wherein the motion information is computed based further on a previously compounded ultrasound image in Figs. 5-6 and [0046] and [0048]: Motion compensator 208 of frame processor 118 “shifts and/or interpolates samples of the identified frames based on the signal indicative of the displacement… The motion-compensator 208 utilizes the N−1 latest displacement fields including the latest displacement field.” Therefore motion compensation is performed between consecutive frames. Further, the frame combiner 210 of frame processor 118 “spatially compounds the latest frame with N−1 motion-compensated frames and generates and outputs a compounded frame. By way of example, and as shown in Fig. 6, motion-compensated frames 604 and 606 are combined with frame 602 to form compounded frame 608; motion-compensated frames 602 and 604 are combined with frame 610 to form compounded frame 612; motion-compensated frames 610 and 602 are combined with frame 614 to form compounded frame 616; . . .” Each subsequent compounded frame includes the previous compounded frame based on the motion-compensated frames. Finally, it is disclosed that “a display 122 can be used to present individual frames, compounded frames, combined compounded frames, and/or other information” ([0033]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martins in view of Vignon et al. (US 2017/0301094).
Regarding claim 5, Martins teaches the method according to claim 4, but does not directly disclose wherein computing the motion information further comprises filtering the difference image using a low pass filter to generate a filtered difference image having pixels Dis(i,j). Vignon instead, which teaches an analogous ultrasound image compounding apparatus, discloses that a “resulting difference image is low-pass filtered” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with the low-pass filter of Vignon to “remove speckle artifacts introduced by the adaptive method…while retaining contrast gains” ([0055]).  
With regard to claim 6, the modification of Martins teaches the method according to claim 5, further comprising: for each of the plurality of steer angles other than the reference steer angle (rsa), computing a weight for each pixel of the image associated with the particular steer angle, wherein the plurality of steer angles include a number N of steer angles designated as 1≤k≤N, and wherein the weight for each pixel (i,j) of the image associated the particular steer angle k is computed by:
Wk,k≠rsa(i, j) = Ck,k≠rsa · ƒ(Dis(i,j)), 		if Dis(i, j) ≤ TH
Wk,k≠rsa(i, j) = 0, 				if Dis(i, j) > TH
wherein ƒ is a function that inverts pixel values such that ƒ(Dis(i,j)) is smaller as Dis(i,j) is larger, Ck are predetermined values where Ck is smaller as the steer angle is larger and where                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            k
                                        
                                    
                                    =
                                    1
                                
                            
                        
                    , and TH is a predetermined threshold value. Martins teaches in [0056] that “combiner 712 can variously combine frames” such as “different weights 714 are employed in pixels of the image, it provides for the system of Martins to be compounded based on weights assigned within an image, which necessarily depend on measurable elements such as pixel values. Martins further discloses the pixel coordinates based on “horizontal and vertical pixels or lateral and axial samples” ([0042]). The broadest reasonable interpretation of Ck, which is recited as predetermined values associated with specific steer angle, does not preclude the weighting 1/N for all the steer angle images as previously conveyed for claim 2 since “each frame is weighted equally (1/N) in the regions being covered by all N images” ([0048]). 
Vignon provides further detail on its system of assigning weights to individual pixels: “Multiple pixel-based images of a region of interest are acquired by ultrasound...for, by compounding, forming an image comprising a plurality of pixels that spatially correspond respectively to pixels of the multiple images. Beamforming is performed with respect to a pixel from among the plurality of pixels. Based on the data acquired, an assessment is made, with respect to that pixel, on the amounts of local information content of respective ones of the multiple images. Based on the assessment, weights are determined for respective application, in the forming of the image, to the pixels, of the multiple images, that spatially correspond to that pixel” ([0011]). Further, “imaging acquired via the imaging probe 114 is electronically steered into angled views 120, 122, 124 that constitute respective pixel-based images 126, 128, 130 at respective viewing angles 132, 134, 136” ([0019]).  In this instance, N = 3. Further, Vignon teaches computation of the pixel weights “based on the coherence factor (CF)” ([0045]). This approach determines “which weight to give to the minimum, mean and maximum spatially corresponding pixels 180 a-180 c to form a final composite image, i.e., compounded image to be Dis(i,j) parameter of the claim. Vignon goes on to disclose in [0047] that “a pixel-wise weighted average is taken of the mean and maximum images. The three rules are: 1) when the CF is above a given threshold tmax, select the pixel from the maximum image; 2) when the CF is below a given threshold tmin, select the pixel from the mean image; and 3) in between, combine the two pixels,” which “can be formalized mathematically as follows:                         
                            
                                
                                    C
                                    F
                                
                                
                                    n
                                    o
                                    r
                                    m
                                
                            
                            =
                            m
                            a
                            x
                            ⁡
                            (
                            0
                            ,
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    C
                                                    F
                                                    -
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            m
                                                            i
                                                            n
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            m
                                                            a
                                                            x
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            m
                                                            i
                                                            n
                                                        
                                                    
                                                
                                            
                                            ,
                                             
                                            1
                                        
                                    
                                
                            
                            )
                        
                    .” Further, determining “the weights based on the normalized CF:                          
                            
                                
                                    w
                                
                                
                                    m
                                    e
                                    a
                                    n
                                
                            
                            =
                            1
                            -
                            
                                
                                    C
                                    F
                                
                                
                                    n
                                    o
                                    r
                                    m
                                
                            
                             
                            ;
                             
                            
                                
                                    w
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            =
                            
                                
                                    C
                                    F
                                
                                
                                    n
                                    o
                                    r
                                    m
                                
                            
                        
                     ” ([0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Martins with the calculation of Vignon modified for the CF thresholds to be simplified to a single threshold value and the pixel weights wmean and wmax replaced with wk,k≠rsa , Dis(i, j) ≤ TH and wk,k≠rsa , Dis(i, j) > TH for improved spatial compounding using a coherence factor as a known technique in the field for improving image quality by correcting for aberrations.
With respect to claim 7, the combination of Martins further teaches the method according to claim 6, wherein generating the compounded ultrasound image comprise computing, for each pixel (i,j): Compounded image (i, j) =                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                             
                                            j
                                        
                                    
                                    ∙
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                            e
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                             
                                            j
                                        
                                    
                                
                            
                        
                     wherein Imagek is the image associated with steer angle k, and wherein:
Wk,k=rsa(i, j) = 1 −                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                        ,
                                        k
                                        ≠
                                        r
                                        s
                                        a
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            k
                                        
                                    
                                    (
                                    i
                                    ,
                                     
                                    j
                                    )
                                
                            
                        
                    , 	if Dis(i,j) ≤ TH
Wk,k=rsa(i, j) = 1, 				if Dis(i,j) > TH.
The broadest reasonable interpretation of the teachings of Martins encompasses the association of each image at a given steer angle (i.e., Imagek associated with a steer angle k). Vignon further Dis(i,j) threshold TH based on a coherence factor CF threshold for compounding.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with the adaptive-pixel compounding of Vignon to compute the compounded image to improve outcomes related to “decreased contrast of the compounded view with respect to single-view images” (Vignon [0009]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martins in view of Zhang et al. (CN 101199430, of which US 2008/0146931 is relied upon for citation purposes as a US equivalent).
Martins teaches the method according to claim 1, but does not disclose wherein generating the compounded ultrasound image includes performing envelope detection, compounding, and post-processing by a graphics processing unit (bolded text not taught). Zhang instead, which discloses an analogous ultrasonic imaging system and method using spatial compounding, teaches the claimed elements: “an envelop detecting unit, for extracting an envelop characteristics of a received beam from the receiving beamformer to output a component image C(i, j) …, an image compounding means, for spatially compounding the component images” and “a digital scan convertor (DSC), for digitally converting the spatially compounded image and outputting the spatially compounded image for display” (claim 24). The broadest reasonable interpretation of post-processing by a graphics processing unit includes digital conversion of image graphics by a DSC.
. 

Claims 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martins in view of Ahn (US 2011/0054323). 
Regarding claim 12, Martins teaches an ultrasound system ([0023] “imaging system 102 such as ultrasonic imaging system”) comprising: 
a transducer (“transducer array 104”) configured to, for each of a plurality of steer angles, including a reference steer angle ([0026], [0035], and [0043]):
transmit acoustic energy to a target region at a particular of steer angle ([0025]), receive acoustic reflections ([0025]), and convert the acoustic reflections to Radio Frequency (RF) data;
a front-end circuitry configured, for each of the plurality of steer angles, to process the radio frequency (RF) data associated with the particular steer angle to generate an image associated with the particular steer angle (partly [0028]); and a computing device configured to: generate motion information based on the image associated with the reference steer angle ([0042]), and generate a compounded ultrasound image based on the motion information and the image associated with each of the plurality of steer angles ([0048]). The underlined text is taught by Martins in the evidence in identified paragraphs as previously conveyed for the relevant elements of claim 1, while the bolded underlined text is not taught by Martins. 
	Ahn, which discloses an analogous ultrasound spatial compound image system, instead teaches the conversion of the acoustic reflections to RF data with front-end circuitry configured to process the RF data to generate an image: “The ultrasound data forming section 240 may be configured to form ultrasound data corresponding to each of frames Pi (1≦i≦N) based on the digital receive-focused signals provided from the beam former 230. The ultrasound data may be radio frequency (RF) data” ([0024]). The “ultrasound data forming section 240” is included in the “ultrasound data acquisition unit” 110 of ultrasound system 100, which includes “processing unit 120” and “display unit 140” (Fig. 2). Further, “display unit 140 may further display the plurality of frames Pi (1≦i≦K) provided from the processing unit 120” ([0044]). The “processing unit 120” is being interpreted as encompassing front-end circuitry to process RF data to generate an image to be displayed on “display unit 140.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martins to convert the acoustic reflections to RF data, since it represents a common signal type for reflected ultrasound signal for digital down-stream processing.  
With respect to claim 13, Martins further teaches wherein generating the compounded ultrasound image comprises: applying, for each of the plurality of steer angles, a particular weighting to the image associated with the particular steer angle to generate a weighted image associated with the particular steer angle ([0048] “in the illustrated embodiment, each frame is weighted equally (1/N) in the regions being covered by all N images,” wherein N refers to the number of images based on the number of angles, and therefore represents a particular weight), wherein the particular weighting is based on the motion information (in [0048] the individual frames are “motion compensated”, therefore the weighting and the motion information are necessarily associated); and combining the weighted images associated with the plurality of steer angles to generate the compounded ultrasound image ([0056] “The illustrated combiner 712 can 
Regarding claim 14, Martins further teaches wherein the image associated with each particular steer angle comprises an H by W array of pixels, wherein H is a height of the image in number of pixels and W is a width of the image in number of pixels, and wherein each pixel has a pixel value: In [0042] it is disclosed that “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame. Each displacement in the array represents an average displacement over all or a predetermined sub-set of the samples in the reference frame, and such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise.” Therefore, if the displacement is in terms of pixels, it necessitates that the frames based on their steer angles are comprised of pixels in a horizontal by vertical array. The broadest reasonable interpretation of H by W array of pixels, wherein H is the height and W is the width includes two directions, such as horizontal and vertical, of pixels. Further, because pixels refer to units of an image, the “displacement represented into terms of horizontal and vertical pixels” necessarily make up the image frame.
As best understood in regard to claim 15 (see 112(b) analysis above), Martins further teaches wherein generating the motion information comprises: computing a difference between a preexisting image and the image associated with the reference steer angle to generate a difference image, wherein the difference image comprises, for each pixel coordinate (i,j) where 1≤i≤H and 1≤j≤W: Difference image(i,j) = |Preexisting image(i,j) − Reference steer angle image(i,j) | in [0042] as conveyed above for claim 3: Particularly, the “displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame” indicate a difference calculation by virtue of the vectors to compute the displacement field. A vector inherently represents the direction and magnitude between two points, such as between pixel values of different images. 
As best understood regarding claim 19 (see 112(b) analysis above), Martins further teaches wherein the reference steer angle is zero degrees: “An example of this is illustrated in Fig. 3, where N=3 for sake of brevity and explanatory purposes,” but “N can be greater or less than three (3) in other embodiments” ([0035]). Further, “with N=3, suitable angles include, but are not limited to, ninety (90) degrees, one hundred (100) degrees, and eighty (80) degrees with respect to the scanhead (or zero (0) degrees, positive ten (+10) degrees, and negative ten (−10) degrees relative to the perpendicular direction from the scanhead” ([0037]). Additionally, as stated previously for claim 1, “the reference frame corresponds to the frame acquired at the same angle as the most recent received framed” ([0043]). Therefore, the reference steer angle is not precluded from being zero degrees. 
Regarding claim 20, Martins further teaches wherein the motion information is based on movement of the target region: As previously stated, “the transmitted beam traverses an examination zone 106 and an object of interest 108 in the examination zone 106” and “the transducer array 104 receives echoes corresponding to the transmitted beam” ([0025]). Since motion of the object of interest 108 may occur “due to respiration, heart beat, etc.” ([0007]), it is movement of the target region.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martins in view of Ahn as applied to claims 12-15 above, and further in view of Vignon.
Regarding claim 16, the modification of Martins teaches the method according to claim 15, but does not directly disclose wherein generating the motion information further comprises filtering the difference image using a low pass filter to generate a filtered difference image having pixels Dis(i,j). Vignon instead, which teaches an analogous ultrasound image compounding apparatus, discloses that a “resulting difference image is low-pass filtered” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with the low-pass filter of Vignon to “remove speckle artifacts introduced by the adaptive method…while retaining contrast gains” ([0055]).  
With regard to claim 17, the modification of Martins teaches the method according to claim 5, further comprising: for each of the plurality of steer angles other than the reference steer angle (rsa), computing a weight for each pixel of the image associated with the particular steer angle, wherein the plurality of steer angles include a number N of steer angles designated as 1≤k≤N, and wherein the weight for each pixel (i,j) of the image associated the particular steer angle k is computed by:
Wk,k≠rsa(i, j) = Ck,k≠rsa · ƒ(Dis(i,j)), 		if Dis(i, j) ≤ TH
Wk,k≠rsa(i, j) = 0, 				if Dis(i, j) > TH
wherein ƒ is a function that inverts pixel values such that ƒ(Dis(i,j)) is smaller as Dis(i,j) is larger, Ck are predetermined values where Ck is smaller as the steer angle is larger and where                 
                    
                        
                            ∑
                            
                                k
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    k
                                
                            
                            =
                            1
                        
                    
                
            , and TH is a predetermined threshold value. Martins teaches in [0056] that “combiner 712 can variously combine frames” such as “different weights 714 are employed in different parts of the image depending on the local values of the signals of similarity.” While this evidence does not explicitly assign weights to pixels of the image, it provides for the system of Martins to be compounded based on weights assigned within an image, which necessarily depend on measurable elements such as pixel values. Martins further discloses the pixel coordinates based on “horizontal and vertical pixels or lateral and axial samples” ([0042]). The broadest reasonable interpretation of Ck, which is recited as predetermined values associated with specific steer angle, does not preclude the weighting 1/N for all the steer angle images as previously conveyed for claims 2 and 13 since “each frame is weighted equally (1/N) in the regions being covered by all N images” ([0048]). 
Vignon provides further detail on its system of assigning weights to individual pixels: “Multiple pixel-based images of a region of interest are acquired by ultrasound...for, by compounding, forming an image comprising a plurality of pixels that spatially correspond respectively to pixels of the multiple images. Beamforming is performed with respect to a pixel from among the plurality of pixels. Based on the data acquired, an assessment is made, with respect to that pixel, on the amounts of local information content of respective ones of the multiple images. Based on the assessment, weights are determined for respective application, in the forming of the image, to the pixels, of the multiple images, that spatially correspond to that pixel” ([0011]). Further, “imaging acquired via the imaging probe 114 is electronically steered into angled views 120, 122, 124 that constitute respective pixel-based images 126, 128, 130 at respective viewing angles 132, 134, 136” ([0019]).  In this instance, N = 3. Further, Vignon teaches computation of the pixel weights “based on the coherence factor (CF)” ([0045]). This approach determines “which weight to give to the minimum, mean and maximum spatially corresponding pixels 180 a-180 c to form a final composite image, i.e., compounded image to be formed, that contains all structures with maximum visibility and all cysts with maximum contrast” ([0045]). This approach determines the difference in the pixel of an image relative to a threshold, which encompasses the Dis(i,j) parameter of the claim. Vignon goes on to disclose in [0047] that “a pixel-wise weighted average is taken of the mean and maximum images. The three rules are: 1) when the CF is above a given threshold tmax, select the pixel from the maximum image; 2) when the CF is below a given threshold tmin, select the pixel from the mean image; and 3) in between, combine the two pixels,” which “can be formalized mathematically as follows:                 
                    
                        
                            C
                            F
                        
                        
                            n
                            o
                            r
                            m
                        
                    
                    =
                    m
                    a
                    x
                    ⁡
                    (
                    0
                    ,
                    
                        
                            min
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            C
                                            F
                                            -
                                            
                                                
                                                    t
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            -
                                            
                                                
                                                    t
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    1
                                
                            
                        
                    
                    )
                
            .” Further, determining “the weights based on the normalized CF:                  
                    
                        
                            w
                        
                        
                            m
                            e
                            a
                            n
                        
                    
                    =
                    1
                    -
                    
                        
                            C
                            F
                        
                        
                            n
                            o
                            r
                            m
                        
                    
                     
                    ;
                     
                    
                        
                            w
                        
                        
                            m
                            a
                            x
                        
                    
                    =
                    
                        
                            C
                            F
                        
                        
                            n
                            o
                            r
                            m
                        
                    
                
             ” ([0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Martins with the calculation of Vignon modified for the CF thresholds to be simplified to a single threshold value and the pixel weights wmean and wmax replaced with wk,k≠rsa , Dis(i, j) ≤ TH and wk,k≠rsa , Dis(i, j) > TH for improved spatial compounding using a coherence factor as a known technique in the field for improving image quality by correcting for aberrations.
With respect to claim 18, the combination of Martins further teaches the method according to claim 6, wherein generating the compounded ultrasound image comprise computing, for each pixel (i,j): Compounded image (i, j) =                 
                    
                        
                            ∑
                            
                                k
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    W
                                
                                
                                    k
                                
                            
                            
                                
                                    i
                                    ,
                                     
                                    j
                                
                            
                            ∙
                            
                                
                                    I
                                    m
                                    a
                                    g
                                    e
                                
                                
                                    k
                                
                            
                            
                                
                                    i
                                    ,
                                     
                                    j
                                
                            
                        
                    
                
             wherein Imagek is the image associated with steer angle k, and wherein:
k,k=rsa(i, j) = 1 −                 
                    
                        
                            ∑
                            
                                k
                                =
                                1
                                ,
                                k
                                ≠
                                r
                                s
                                a
                            
                            
                                N
                            
                        
                        
                            
                                
                                    W
                                
                                
                                    k
                                
                            
                            (
                            i
                            ,
                             
                            j
                            )
                        
                    
                
            , 	if Dis(i,j) ≤ TH
Wk,k=rsa(i, j) = 1, 				if Dis(i,j) > TH.
The broadest reasonable interpretation of the teachings of Martins encompasses the association of each image at a given steer angle (i.e., Imagek associated with a steer angle k). Vignon further encompasses the pixel-based images and pixels being weighted based on particular view angles, as well as a difference image difference pixel Dis(i,j) threshold TH based on a coherence factor CF threshold for compounding.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with the adaptive-pixel compounding of Vignon to compute the compounded image to improve outcomes related to “decreased contrast of the compounded view with respect to single-view images” (Vignon [0009]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REMY C COOPER/Examiner, Art Unit 3793 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793